Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action for the 15/792362 application is in response to the communications filed August 26, 2021. 
Claims 1 and 11 were amended March 01, 2021. 
Claims 1-4, 6-14, and 16-20 are currently pending and considered below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a process.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of presenting a list of payor identities the payor identities corresponding to payors available for selection be a user, based on the selection by the user, determining a subset of payor-specific ordering guidelines from all available ordering guidelines, obtaining a payor class corresponding with the subset of payor-specific ordering guidelines, and a set of pre-approved test 
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain 
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“transmitting an electronic order for the laboratory test based on the payor-specific ordering guidelines and the pre-screening criteria to a computing system associated with a laboratory” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “in a graphical user interface”, “from a 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“transmitting an electronic order for the laboratory test based on the payor-specific ordering guidelines and the pre-screening criteria to a computing system associated with a laboratory” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than 
As per claim 2, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the payor-specific ordering guidelines further comprise a medical necessity flag, a frequency limit flag, or a list of payor-approved laboratory test types” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 3, 
Claim 3 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
 “wherein the biological sample comprises urine, blood, or oral fluid” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 4, 
Claim 4 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 4 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the laboratory test comprises a drug test” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than 
As per claim 6, 
Claim 6 depends from claim 2 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“setting the medical necessity flag to true is identifying a medical necessity is required by the payor identified by the indication of the payor identity”, “displaying…a medical necessity input field”, “obtaining…a description of medical necessity entered by the user via the graphical user interface into the medical necessity input field”, “storing…the user description of medical necessity” and further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“on the graphical user interface”, “from the graphical user interface”, and “in the data store” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to generally link the abstract idea to a particular technological environment or field of use. 
“transmitting a request for reimbursement to the payor, the request for reimbursement comprising the user description of medical necessity” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea 
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as:
“transmitting a request for reimbursement to the payor, the request for reimbursement comprising the user description of medical necessity” which corresponds to mere data gathering and/or output.
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as:
“transmitting a request for reimbursement to the payor, the request for reimbursement comprising the user description of medical necessity” which corresponds to receiving or transmitting data over a network.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 7, 
Claim 7 depends from claim 2 and inherits all the limitations of the claim from which it depends. Claim 7 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“setting the pre-screening flag to true if pre-screening is required by the payor identified by the indication of the payor identity”, “displaying…a pre-screening indicator” and “storing…the pre-screening criteria” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“on the graphical user interface”, and “in the data store” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to generally link the abstract idea to a particular technological environment or field of use.
“transmitting a request for reimbursement to the payor, the request for reimbursement comprising the pre-screening criteria” introduces additional 
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as:
“transmitting a request for reimbursement to the payor, the request for reimbursement comprising the pre-screening criteria” which corresponds to mere data gathering and/or output.
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐
“transmitting a request for reimbursement to the payor, the request for reimbursement comprising the pre-screening criteria” which corresponds to receiving or transmitting data over a network.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 8, 
Claim 8 depends from claim 2 and inherits all the limitations of the claim from which it depends. Claim 8 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“setting the frequency limit flag to a payor-specific frequency threshold if a payor-specific frequency threshold is required by the payor identified by the indication of the payor identity” and “displaying…the payor-specific frequency threshold and an indication of a frequency at which the laboratory test had been performed for the patient” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“on the graphical user interface” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 9, 
Claim 9 depends from claim 8 and inherits all the limitations of the claim from which it depends. Claim 9 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“displaying…a warning message if the indication of the frequency at which the laboratory test had been performed for the patient is equal to or exceeds the payor-specific frequency threshold” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“on the graphical user interface” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to generally link the abstract idea to a particular technological environment or field of use.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication 
As per claim 10, 
Claim 10 depends from claim 2 and inherits all the limitations of the claim from which it depends. Claim 10 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“displaying…a warning message if the laboratory test does not match any of the payor-approved laboratory test types” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“on the graphical user interface” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to generally link the abstract idea to a particular technological environment or field of use.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than 
As per claim 11, 
Claim 11 is substantially similar to claim 1. Accordingly, claim 11 is rejected for the same reasons as claim 1.
As per claim 12, 
Claim 12 is substantially similar to claim 2. Accordingly, claim 12 is rejected for the same reasons as claim 2.
As per claim 13, 
Claim 13 is substantially similar to claim 3. Accordingly, claim 13 is rejected for the same reasons as claim 3.
As per claim 14, 
Claim 14 is substantially similar to claim 4. Accordingly, claim 14 is rejected for the same reasons as claim 4.
As per claim 16, 
Claim 16 is substantially similar to claim 6. Accordingly, claim 16 is rejected for the same reasons as claim 6.
As per claim 17, 
Claim 17 is substantially similar to claim 7. Accordingly, claim 17 is rejected for the same reasons as claim 7.
As per claim 18, 
Claim 18 is substantially similar to claim 8. Accordingly, claim 18 is rejected for the same reasons as claim 8.
As per claim 19, 
Claim 19 is substantially similar to claim 9. Accordingly, claim 19 is rejected for the same reasons as claim 9.
As per claim 20, 
Claim 20 is substantially similar to claim 10. Accordingly, claim 20 is rejected for the same reasons as claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 2002/0161606; herein referred to as Bennett) in view of Smith (US 2015/0012300).
As per claim 1, 
Bennett teaches presenting a list of payor identities in a graphical user interface, the payor identities corresponding to payors available for selection by a user. (Paragraphs [0082] and [0128] and Figure 7C of Bennet. The teaching describes a graphical user interface in which a user can see a list of insurance carriers (list of payor entities), wherein the choice of insurance carrier is selected by the user from the list.)
Bennett further teaches based on the selection by the user received via the graphical user interface, determining a subset of payor-specific ordering guidelines from all available ordering guidelines and obtaining, from a data store, a payor class corresponding with the subset of payor-specific ordering guidelines, and a set of pre-approved test types, wherein the subset of payor-specific ordering guidelines comprise a plurality of ordering criteria flags. (Paragraphs [0029], [0049], [0050], [0066], [0139] and [0140] of Bennett. The teaching describes an on-line medical test ordering system. Each payor has specific guidelines as to what tests that are ordered will and won’t be covered based on the diagnosis codes used for the patient. When the user checks to see if a particular test is covered by the insurance plan through an inquiry option, the user interface returns with a verified eligibility for the order. This constitutes a pre-approved test. The teaching further describes that order codes are assigned flags 
Bennett further teaches comparing a laboratory test type for the laboratory test to the set of pre-approved test types. (Paragraphs [0027], [0042]-[0044], [0051], [0052] and [0057] of Bennett. The teaching describes that the ordering system can be used specifically with laboratory tests. The teaching further describes “as an example, the method requires at least one ICD code payable for each CPT in the Order Code-CPT table”, “disclaimer notice alerts the client that the test being ordered is not considered medically necessary by the insurer (Medicare, for example) based on the ICD code entered”)
Bennett further teaches obtaining, from the graphical user interface, the set of patient-specific data required by the payor to issue the reimbursement for the laboratory test based on the selected subset of payor specific guidelines entered by the user via the graphical user interface, wherein the set of patient-specific data includes additional information about the patient or the laboratory test to enable the reimbursement. (Paragraphs [0042], [0045] and [0128]-[0131] of Bennett
Bennett further teaches transmitting an electronic order for the laboratory test based on the payor-specific ordering guidelines to a computing system associated with a laboratory. (Paragraph [0128] of Bennett. The teaching describes that once all of the testing requirements are met in light of the requirements from the insurer, the laboratory test order is submitted to the associated laboratory.)
Bennett does not explicitly teach upon determining that the a test type for the laboratory test corresponds to at least one of the set of pre-approved test types, displaying, on a graphical user interface, a set of inquiries associated with the plurality of ordering criteria flags prompting the user to enter responses required to satisfy one or more payor-specific ordering guidelines, and a pre-screening criteria specifying information about a set of pre-screening test requirements that must be completed before the laboratory test for the biological sample is collected from the patient, wherein at least one pre-screening test requirements comprises a test location. 
However Smith teaches upon determining that the laboratory test type matches at least one of the set of pre-approved test types, displaying, on the graphical user interface, a set of inquiries associated with the plurality of ordering criteria flags prompting the user to enter responses required to satisfy one or more payor-specific ordering guidelines, and a pre-screening criteria specifying information about a set of pre-screening test requirements that must be completed before the laboratory test for the biological sample is collected from the patient, wherein at least one pre-screening test requirements comprises a test location, wherein the set of inquiries is limited to ensure a set of patient-specific data is obtained in order to issue a reimbursement for the laboratory test for the biological sample, and wherein the set of inquiries is unique for the payor. (Paragraphs [0025]-[0027] of Smith. The teaching describes that once a laboratory test is deemed to be appropriate, construed as a type of type pre-approval, the system presents a questionnaire for the user to input information regarding insurance pre-authorization and 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the ordering system of Bennett, the order questionnaire form of Smith. Both the teaching of Bennett and the teaching of Smith are directed to ordering systems for laboratory tests. Each limitation claimed is taught by the prior art, though in separate references. The prior art would have performed the same when combined as they would apart. One of ordinary skill in the art would have found such a combination as predictable in light of what the prior art teaches. Accordingly, it would have been obvious to one of ordinary skill in the art to combine known elements in the prior art in the effort to create an improved system. One of ordinary skill in the art would have added to the teaching of Bennett, the teaching of Smith based on this rationale without yielding unpredictable results. 
The combined teaching of Bennett and Smith would then teach transmitting an electronic order for the laboratory test based on the payor-specific ordering guidelines and the pre-screening criteria to a computing system associated with a laboratory. (Paragraph [0128] of Bennett. The teaching describes that once all of the testing requirements are Paragraphs [0025]-[0027] of Smith. The teaching describes that once a laboratory test is deemed to be appropriate, construed as a type of type pre-approval, the system presents a questionnaire for the user to input information regarding insurance pre-authorization and facility requirements. The questionnaire is customized to meet the need of payors to verify a patient’s eligibility for care (a plurality of ordering flags) and also requests user input for the criteria needed for the facility where the test is to be performed, such as the test location (pre-screening criteria))
As per claim 2, 
The combined teaching of Bennett and Smith teaches the limitations of claim 1. 
Bennett further teaches wherein the payor-specific ordering guidelines further comprise a medical necessity flag, a frequency limit flag, or a list of payor-approved laboratory test types. (Paragraphs [0033], [0049], [0050] and [0057] of Bennett. The teaching describes at least “there is shown a method, generally designated 70, for determining the medical necessity category of each test and providing the ABN page on the display screen of the client computer, in response to the payment status”)
As per claim 3, 
The combined teaching of Bennett and Smith teaches the limitations of claim 1. 
Bennett further teaches wherein the biological sample comprises urine, blood, or oral fluid. (Paragraph [0002] of Bennett. The teaching describes at least “A biological sample (e.g., blood, urine, culture, etc.) is taken from the patient by the medical professional”)
As per claim 4, 
The combined teaching of Bennett and Smith teaches the limitations of claim 1. 
Bennett further teaches wherein the laboratory test comprises a drug test. (Figure 7D, U149 of Bennett.)
As per claim 6, 
The combined teaching of Bennett and Smith teaches the limitations of claim 2. 
Bennett further teaches setting the medical necessity flag to true is identifying a medical necessity is required by the payor identified by the indication of the payor identity, displaying, on the graphical user interface, a medical necessity input field, obtaining, from the graphical user interface, a description of medical necessity entered by the user via the graphical user interface into the medical necessity input field, storing, in the data store, the user description of medical necessity and transmitting a request for reimbursement to the payor, the request for reimbursement comprising the user description of medical necessity. (Paragraphs [0044], [0045], [0059], [0076], [0128] and [0131] of Bennett. The teaching describes at least “An example of the advance-beneficiary-notice screen (ABN) is shown in FIG. 7K. This screen is a reminder that limited coverage tests require specific diagnosis codes indicating medical necessity to justify reimbursement for the services”)
As per claim 7, 
The combined teaching of Bennett and Smith teaches the limitations of claim 2. 
Bennett and Smith further teaches setting the pre-screening flag to true if pre-screening is required by the payor identified by the indication of the payor identity, displaying, on the graphical user interface, a pre-screening indicator, storing, in the data store, the pre-screening criteria and transmitting a request for reimbursement to the payor, the request for reimbursement comprising the pre-screening criteria. (Paragraphs [0048], [0065], [0066], [0130] and [0131] and Table 3 of Bennett. The teaching describes at least “If Medicare determines that a particular service, although it would otherwise be covered, is Paragraphs [0025]-[0027] of Smith. The teaching describes that once a laboratory test is deemed to be appropriate, construed as a type of type pre-approval, the system presents a questionnaire for the user to input information regarding insurance pre-authorization and facility requirements. The questionnaire is customized to meet the need of payors to verify a patient’s eligibility for care (a plurality of ordering flags) and also requests user input for the criteria needed for the facility where the test is to be performed, such as the test location (pre-screening criteria))
As per claim 8, 
The combined teaching of Bennett and Smith teaches the limitations of claim 2. 
Bennett further teaches setting the frequency limit flag to a payor-specific frequency threshold if a payor-specific frequency threshold is required by the payor identified by the indication of the payor identity. (Paragraph [0050] of Bennett. The teaching describes at least “If the flag value is “F”, or based on a frequency (for example, one test per year), step 86 is entered and a symbol “F” is set to be printed on the requisition.”)
Bennett further teaches displaying, on the graphical user interface, the payor-specific frequency threshold and an indication of a frequency at which the laboratory test had been performed for the patient. (Paragraphs [0050] and [0062] of Bennett. The 
As per claim 9, 
The combined teaching of Bennett and Smith teaches the limitations of claim 8. 
Bennett further teaches displaying, on the graphical user interface, a warning message if the indication of the frequency at which the laboratory test had been performed for the patient is equal to or exceeds the payor-specific frequency threshold. (Paragraphs [0050] and [0062] of Bennett. The teaching describes at least “If the flag value is “F”, or based on a frequency (for example, one test per year), step 86 is entered and a symbol “F” is set to be printed on the requisition.”, “the client may select how results are to be printed or viewed (step 132). Examples of pages displayed on the screen for client prompting and an example of a printed report are shown in FIGS. 8A-8C. It will be appreciated that the report may be printed or viewed with all test results shown or only abnormal results shown.”) 
As per claim 10, 
The combined teaching of Bennett and Smith teaches the limitations of claim 2. 
Bennett further teaches displaying, on the graphical user interface, a warning message if the laboratory test does not match any of the payor-approved laboratory test types. (Paragraphs [0029], [0050], [0062], [0066] and [0145] of Bennett
As per claim 11, 
Claim 11 is substantially similar to claim 1. Accordingly, claim 11 is rejected for the same reasons as claim 1. 
As per claim 12, 
Claim 12 is substantially similar to claim 2. Accordingly, claim 12 is rejected for the same reasons as claim 2.
As per claim 13, 
Claim 13 is substantially similar to claim 3. Accordingly, claim 13 is rejected for the same reasons as claim 3.
As per claim 14, 
Claim 14 is substantially similar to claim 4. Accordingly, claim 14 is rejected for the same reasons as claim 4.
As per claim 16, 
Claim 16 is substantially similar to claim 6. Accordingly, claim 16 is rejected for the same reasons as claim 6.
As per claim 17, 
Claim 17 is substantially similar to claim 7. Accordingly, claim 17 is rejected for the same reasons as claim 7.
As per claim 18, 
Claim 18 is substantially similar to claim 8. Accordingly, claim 18 is rejected for the same reasons as claim 8.
As per claim 19, 
Claim 19 is substantially similar to claim 9. Accordingly, claim 19 is rejected for the same reasons as claim 9.
As per claim 20, 
Claim 20 is substantially similar to claim 10. Accordingly, claim 20 is rejected for the same reasons as claim 10.

Response to Arguments
Applicant's arguments filed August 26, 2021 have been fully considered.
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 101 are not persuasive.
The applicant argues that no enumerated method of “Certain Methods of Organizing Human Activity” is provided by the Office. 
The examiner respectfully disagrees. As was the case with the previous office action, the current action clearly articulates that the pending claims recite the abstract idea category of “Certain Methods of Organizing Human Activity”, specifically “managing personal behavior or relationships or interactions between people” which is specifically enumerated by the MPEP at MPEP 2106.04(a)(2)(II)(C). Rather, the applicant cites “other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity” as evidence that the examiner is relying on this rationale to support his position of claim 1 being directed to an abstract idea. This citation and argument by the applicant apparently ignores the argument made by the examiner by completely removing this quotation from the immediate context of the examiner’s argument. This line is merely used to demonstrate that the abstract idea identified by the examiner directly above this quotation is directed to certain methods of organizing human activity aside from additional elements that the claim also recites and is considered latter in the analysis. The examiner goes on to explain his position after that quotation but to suggest that the examiner relies 
The applicant further argues that the pending claims are more similar to Example 37, claim 2 based at least on the clarified “limited” queries that are provided at the user interface and is therefore eligible under Step 2A Prong 1. 
The examiner respectfully disagrees with this argument. Example 37 was identified as patent eligible because of the technological improvement to the graphical user interface through the dynamic rearranging of icons in the GUI. This sort of consideration has no bearing as to whether a claim recites an abstract idea under Step 2A Prong 1. Rather this consideration is properly considered under Step 2A Prong 2 as a practical application. However, even if this argument was made with regard to Step 2A Prong 2, the pending claims do not bear similarity to Example 37 for at least because the pending claims do not recite a GUI improvement in a similar way nor does the language of “the set of inquiries is limited to ensure a set of patient-specific data is obtained to issue a reimbursement for the laboratory test” actually limit the claim language in any meaningful way. All inquiries are limited in that one cannot provide an infinite number of inquiries to something. One cannot inquire an infinite amount of times even to ensure a set of patient-specific data is obtained to issue a reimbursement for the laboratory test, therefore the set of inquiries is always limited in every case. Accordingly this feature of “limited” queries does not make claim 1 eligible under Step 2A. 
The applicant further argues that claim 1 recites a practical application that improves inquiry/response systems because the inquiries are dynamically filtered based on a procedural consideration that is not normally in the initial approval process of the laboratory test. This feature provides for, as argued by the applicant, improved communication efficiency. 
The examiner respectfully disagrees. Not only is the feature of “dynamically filtered” absent from the claim language of claim 1, consideration of what information is considered by the process is characterized by the abstract idea. Receiving a particular data set and then determining a subset of that data set is merely analyzing the collected data which is considered as abstract indicated in the rejection above. There is no evidence from the as-filed specification or otherwise that such a feature would actually improve data communication or transmission in the system to amount to a practical application of the identified abstract idea. Rather, the applicant seemingly argues that this feature would improve the technology used in the system because it is an improvement to technology. Such reasoning would be circular in nature and has no basis in fact. The applicant does cite paragraph [0018] of the as-filed specification to try to support their claim, however this citation merely describes data flags which amount to defining what information is to be contained in the collected data. 
The applicant further argues that claim 1 is eligible under Step 2B because the claims expressly provide improvements to technology by providing a distinct and unconventional combination of features. 
The examiner respectfully disagrees. As indicated above, there is no evidence that the pending claims actually improve technology. Nor is there any evidence that the steps of claim 1 provide for something other than what is well-known, routine and conventional. Rather, the pending claims are directed to an abstract 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 103 are not persuasive.
The applicant argues that Bennett’s branching feature fails to teach each and every limitation of amended claim 1. 
The examiner respectfully disagrees with this argument. The examiner has not relied on this branching feature of Bennett to teach each and every limitation of claim amended claim 1. The applicant is arguing against the cited prior art for reasons that the examiner has not relied upon and is ignoring the examiner’s rejection as a argued; i.e. an ordered combination of references to teach the claimed features. The examiner relies on the combined teaching of Bennett and Smith to teach the limitations of claim 1 as amended. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant argues that Bennett teaches away from the claimed invention because the diagnosis is provided without the laboratory test, causing the laboratory test to be irrelevant. 
The examiner respectfully disagrees. Bennett provides for a system by which a user may submit test codes in order to get reimbursement for services rendered. In the applicant’s view of the reference a diagnosis is presented without any consideration of possible laboratory tests to provide a basis for this diagnosis. However, many medical conditions are predicated on laboratory tests in order to 
The applicant further argues that Smith does not teach the feature for which the examiner relies on it to teach. Specifically that Smith allegedly abstracts the idea of caring for the patient at all, to determine whether care is available from a patient rather than correlating patient inquiries that are limited to ensure a set of patient-specific data is obtained in order to issue a reimbursement for the laboratory test. 
The examiner respectfully disagrees. Paragraph [0027] of Smith clearly teaches that the “questionaire is customized specifically for the subject patient to request relevant patient information. The customization of the questionnaire takes place based on a variety of factors. The factors include requirements for information needed for the procedure as indicated by specific imaging center, laboratory or other medical provider facility for which the patient is being pre-registered. The customization of the forms within the questionnaire take into account other factors including the requirements of the relevant payor, such as for instance a commercial insurance provider, Medicare, or workers compensation provider.” Whether or not this questionnaire “abstracts” the idea of caring for the patient is irrelevant. When this feature is applied to the teaching of Bennett, the insurance process of Bennett clearly does not “abstract” the idea of caring for the patient 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604.  The examiner can normally be reached on M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.N./Examiner, Art Unit 3686               

/JOHN P GO/Primary Examiner, Art Unit 3686